IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 16, 2008
                                No. 07-40717
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

HERBERT LIMBI VILLAGRAN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 5:07-CR-134-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Herbert Limbi Villagran appeals the sentence imposed following his
guilty-plea conviction for transportation of illegal aliens by means of a motor
vehicle for private financial gain. Villagran argues that the district court erred
in increasing his offense level pursuant to U.S.S.G. § 2L1.1(b)(6) after finding
that the offense “involved intentionally or recklessly creating a substantial risk
of death or serious bodily injury to another person.” The question whether a
defendant’s conduct creates a substantial risk of death or serious bodily injury

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40717

is a legal question, and therefore is reviewed de novo. United States v. Solis-
Garcia, 420 F.3d 511, 514 (5th Cir. 2005).
      The record reflects that Villagran was driving a tractor trailer carrying
five illegal aliens. Three of the five aliens were inside of a box under the bunk
of the sleeping compartment. The box under the bunk was not intended for
human travel. Because the aliens were in a closed compartment, the aliens
could not easily communicate with the driver of the vehicle. Moreover, if the
tractor trailer had been involved in an accident, no one would think to look for
injured passengers in the compartment under the bunk. Given that three of the
five aliens that Villagran concealed under the bunk in the sleeper compartment
faced a greater risk than ordinary passengers traveling without seatbelts, the
district court’s adjustment under § 2L1.1(b)(6) was not error. Id. at 516 (5th Cir.
2005).
      AFFIRMED.




                                        2